t c no united_states tax_court george g green petitioner v commissioner of internal revenue respondent docket no filed date on date r made jeopardy assessments of deficiencies that r determined in p's taxes for through r also issued a notice of jeopardy_levy with respect to those assessments on date p requested administrative review pursuant to sec_7429 i r c at some point after date r made a determination under sec_7429 i r c sustaining the jeopardy_assessment and jeopardy_levy on date we received p's motion to review the jeopardy_assessment and jeopardy_levy held under sec_7429 i r c the taxpayer's proceeding for judicial review must be commenced within days after the earlier of the day the commissioner notifies the taxpayer of the commissioner's determination under sec_7429 i r c or the 16th day after the request for review under sec_7429 i r c was made p's motion for review of the jeopardy_assessment and jeopardy_levy was not timely filed under sec_7429 i r c george g green pro_se gerald l brantley and bruce m wilpon for respondent opinion thornton judge this matter is before us on petitioner's motion for review of jeopardy_assessment and jeopardy_levy under sec_7429 filed date pursuant to rule on date respondent filed a response in opposition to petitioner's motion requesting that we dismiss petitioners' motion as untimely background on date respondent issued to petitioner a notice_of_deficiency for petitioner's and taxable years on date petitioner filed a petition docket no with respect to the deficiencies for those taxable years on date jeopardy assessments of deficiencies were made against petitioner for taxable years and as follows unless otherwise indicated section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure on date respondent issued to petitioner a notice_of_deficiency for petitioner's taxable_year on date petitioner filed a petition docket no with respect to the deficiency for the taxable_year year tax penalties and unpaid balance additions to tax interest of assessment dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number on date respondent issued to petitioner a notice of jeopardy_levy and right of appeal determining that collection of petitioner's federal income taxes for taxable years and was in jeopardy and that issuance of a levy to collect those taxes was appropriate on date petitioner requested relief from the jeopardy_assessment and jeopardy_levy on date the internal_revenue_service office of appeals held an administrative hearing under sec_7429 on date the appeals officer handling petitioner's case faxed a letter to petitioner's attorney advising him that petitioner's case will close out on july sustaining the jeopardy_assessment and advising petitioner's attorney that he petitioner has judicial review rights that should be exercised before date although respondent issued to petitioner what purports to be a notice of jeopardy_levy it does not appear that respondent has levied on petitioner's property inasmuch as that property is currently tied up in court proceedings in canada on date respondent did however issue a form y notice_of_federal_tax_lien for the unpaid balances of assessment for through totaling dollar_figure that reflects the filing of a tax_lien with the clerk of superior court floyd county rome georgia the facsimile indicates that a portion of the jeopardy_assessment amount would be abated the facsimile also states upon closing of the case you will receive a closing letter advising you of your judicial rights under sec_7429 under this rule you must file for judicial review ‘within days after the earlier of the day the service notifies you of its decision on your protest or the 16th day after your protest ’ in this case the ‘16th day after your protest’ date is date ninety days from this 16th day is date therefore your request for judicial review to the district_court or to the tax_court sic should be filed before date on date respondent sent a final closing letter sustaining the jeopardy_assessment and jeopardy_levy collection actions the final closing letter was sent to the wrong p o box address and zip code and it appears that petitioner did not receive the final closing letter until some time after date on date the appeals officer apologized to petitioner for the late receipt of the final closing letter and encouraged petitioner to request the tax_court to dispense with the day rule in this situation the final closing letter is addressed to p o box horseshoe bay tx whereas the prior notice of jeopardy_levy and right of appeal lists petitioner's address as p o box horseshoe bay tx petitioner's request for a collection_due_process_hearing lists petitioner's address as p o box horseshoe bay texas a separate facsimile copy of petitioner's request appears to have changed the original address listed to read p o box horseshoe bay texas correspondence from petitioner's attorney lists petitioner's address as p o box horseshoe bay texas discussion sec_6861 provides in pertinent part that if the secretary believes that the assessment or collection of a deficiency as defined in sec_6211 will be jeopardized by delay he shall notwithstanding sec_6213 immediately assess such deficiency and make notice_and_demand for the payment thereof within days after the date an assessment is made under sec_6861 or levy is made under sec_6331 the commissioner must provide the taxpayer with a written_statement of the information the commissioner is relying on in making the assessment or levy sec_7429 103_tc_416 within days after the day on which the taxpayer is furnished this written_statement or within days after the last day of the period within which such statement is required to be furnished the taxpayer may request the commissioner to review the action taken sec_7429 after a request for review is made the commissioner shall determine whether the jeopardy_assessment or jeopardy_levy is reasonable under the circumstances and whether the amount assessed is appropriate sec_7429 sec_6861 contains a cross-reference to sec_6331 which provides for an immediate levy upon a finding that collection of tax is in jeopardy and following notice_and_demand for immediate payment sec_7429 provides for judicial review of a jeopardy_assessment or jeopardy_levy typically a federal district_court reviews the jeopardy_assessment or jeopardy_levy however in certain circumstances the tax_court is authorized to review the reasonableness of a jeopardy_assessment or jeopardy_levy as well as the propriety of the amount of a jeopardy_assessment sec_7429 and our authority to review jeopardy assessments under sec_7429 is limited to a jeopardy_assessment or jeopardy_levy made subsequent to the filing of a petition for redetermination under sec_6213 and respecting one or more of the same taxes and taxable periods disputed in such petition see 26_f3d_1139 d c cir this requirement is met since petitioner's petition for redetermination in docket no was filed before the jeopardy_assessment and jeopardy_levy sec_7429 was added to the code by the tax reform act of publaw_94_455 sec a stat sec_7429 was amended to allow review of jeopardy assessments or jeopardy levies in the tax_court technical_and_miscellaneous_revenue_act_of_1988 publaw_100_647 sec 102_stat_3741 this change applies to jeopardy assessments or jeopardy levies made on or after date see 103_tc_416 n we note that the petition in docket no for taxable_year was filed after the jeopardy_assessment for that year nevertheless because the petition in docket no involves taxes and taxable periods that were included in the written_statement issued to petitioner under sec_7429 we have jurisdiction if otherwise appropriate over all the taxes and taxable periods included in that written_statement continued the provisions for judicial review are designed to provide expedited review of a jeopardy_assessment or jeopardy_levy see eg h rept pincite c b vol s rept pincite c b vol see also 807_f2d_623 7th cir 774_f2d_1487 9th cir 704_f2d_1222 11th cir to that end sec_7429 provides sec_7429 proceedings permitted within days after the earlier of- a the day the secretary notifies the taxpayer of the secretary's determination described in subsection a or b the 16th day after the request described in subsection a was made the taxpayer may bring a civil_action against the united_states for a determination under this subsection in the court with jurisdiction determined under paragraph the timeliness provisions in sec_7429 have been construed as mandatory on the part of the taxpayer a court considering a case under sec_7429 lacks subject matter jurisdiction if the taxpayer has failed to comply with the procedural requirements in the statute see 704_f2d_592 11th cir wapnick v united_states continued including the taxable_year sec_7429 sec_301_7429-3 proced admin regs aftr 2d ustc par big_number e d n y affd 112_f3d_74 2d cir friko corp v united_states 71a aftr 2d ustc par big_number d d c hoffman v united_states aftr 2d ustc par big_number d minn resnick v united_states ustc par big_number d minn friestak v egger 551_fsupp_238 m d pa bryant v united_states aftr 2d ustc par big_number m d tenn machado v united_states aftr 2d ustc par big_number s d n y zakem v united_states aftr 2d ustc par big_number w d wis since the requirements of sec_7429 are jurisdictional those requirements cannot be waived by the commissioner or this court see konieczwy v commissioner aftr 2d ustc par big_number n d tex it is well established that a court may proceed in a case only if it has jurisdiction and that the question of jurisdiction may be raised at any time whether by the parties or this court sua sponte see 121_tc_89 115_tc_287 sec_7429 expressly provides that the proceeding for judicial review in the tax_court or the district_court as the case may be must be commenced within days after the earlier of the day that the commissioner notifies the taxpayer of the commissioner's determination under sec_7429 or the 16th day after the request for review under sec_7429 was made see sec_301_7429-3 proced admin regs for purposes of sec_7429 petitioner made his timely request for administrative review under sec_7429 on date the 16th day after petitioner's request was made was date respondent did not notify petitioner of his determination under sec_7429 until some date following date consequently the earlier of the two dates was date and this date is the date for measuring the tax_court filing deadline for purposes of sec_7429 ninety days after date was date to meet the requirements for judicial review under sec_7429 petitioner was required to commence his civil_action in this court before date we did not receive petitioner's motion for review of the jeopardy_assessment and jeopardy_levy until date accordingly we hold that petitioner's motion was untimely and therefore we do not have jurisdiction the record reveals at least four possible notification dates date when the appeals officer sent a statement of his initial determination to petitioner's attorney date when the final closing letter was issued by the internal_revenue_service the date on which the final closing letter was actually received and date when the appeals officer faxed petitioner a letter regarding the aug final closing letter and determination we need not and do not decide which of these dates represents the date the secretary notified petitioner of his determination within the meaning of sec_7429 to review the jeopardy_assessment and jeopardy_levy see rule stating that review of a jeopardy_assessment or a jeopardy_levy under code sec_7429 shall be commenced by filing a motion with the court we do not interpret sec_7429 to allow for the filing of a civil_action days from the date of respondent's administrative determination in this case we interpret sec_7429 instead in the same manner as the court_of_appeals for the eleventh circuit which has held on this same point alternatively fernandez argues that the provisions of sec_7429 are permissive and not mandatory the language of the statute itself negates such an interpretation to adopt fernandez's argument would mean that congress intended that the taxpayer in every case would have thirty days days under the current statute following the administrative determination by the secretary if congress had so intended it would have omitted the word ‘earlier’ from the statute and replaced it with the word ‘either ’ the objective of the statute is to provide expedited review s rep no part i 94th cong 2d sess reprinted in u s code cong ad news if we were to accept the rationale of fernandez's argument the objective of expedience would although we have not previously decided an issue on the basis of sec_7429 the court_of_appeals for the eleventh circuit and several federal district courts have decided the issue before us and have reached similar conclusions see eg 704_f2d_592 11th cir wapnick v united_states aftr 2d ustc par big_number e d n y affd 112_f3d_74 2d cir resnick v united_states ustc par big_number d minn konieczwy v commissioner aftr 2d ustc par big_number n d tex friestak v egger 551_fsupp_238 m d pa bryant v united_states aftr 2d ustc par big_number m d tenn sacchinelli v united_states aftr 2d ustc par big_number n d ga be defeated we therefore affirm the decision of the district_court dismissing the action as time barred 704_f2d_592 11th cir thus regardless of whether the administrative proceedings were still ongoing after the 16th day following petitioner's request under sec_7429 and whether the determination in those proceedings was properly mailed to petitioner's last_known_address petitioner still was required under sec_7429 to timely request judicial review in this court petitioner failed to make a timely requestdollar_figure see 551_fsupp_238 m d pa stating that nothing in the statute requires that an administrative decision be made before it is incumbent upon one to seek judicial review further we do not find that petitioner was overtly prejudiced by the extended administrative period or by any actions of respondent's appeals officer indeed in the date facsimile the the notice of jeopardy_levy and right of appeal indicates that respondent previously issued to petitioner a notice_of_intent_to_levy and or notice of your right to a hearing under sec_6330 at that time the 30-day period for filing a hearing request pursuant to sec_6330 had not expired petitioner's date request for administrative review was made on a form request for a collection_due_process_hearing nevertheless the record indicates that petitioner's request for a sec_6330 hearing was withdrawn and the request was treated as a request for administrative review under sec_7429 respondent did not issue a notice_of_determination under sec_6330 and we do not construe petitioner's motion for review of jeopardy_assessment and jeopardy_levy as an appeal from a determination that might permit us to exercise jurisdiction under sec_6330 see 119_tc_356 appeals officer informed petitioner's attorney that any request for judicial review of the jeopardy_assessment and jeopardy_levy had to be received by the appropriate court before date we hold that we do not have jurisdiction to review the jeopardy_assessment and jeopardy_levy in this case petitioner's motion to review the jeopardy_assessment and jeopardy_levy therefore will be denied an appropriate order will be issued
